 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TIELA TRUMPLER,

Plaintiff,

against. 18-CV-8975 (NSR)

BENJAMIN J. STRAUB, M.D., EDWARD ORDER
AMELMAH, M.D., FARAH TAHER, M.D., and

MONTEFIORE NEW ROCHELLE HOSPITAL,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge

Plaintiff commenced the instant action in October 2016, in the Supreme Court of the State
of New York, County of Westchester, asserting claims sounding in medical malpractice. (ECF
No. 1, Ex. A.) Defendants filed a Notice of Removal with this Court on October 1, 2018,
transferring this matter to federal court. (ECF No. 1.) By Order dated August 28, 2019, the Court
directed Plaintiff to show cause why the instant action should not be dismissed for lack of
prosecution (ECF No. 9.) In response, Plaintiff's counsel avers that following discovery, it was
determined that two named defendants, Dr. Edward Amelmah (““Dr. Amelmah”) and Dr. Farah
Taher (“Dr. Taher”), were not involved in the treatment and care of Plaintiff. Plaintiff now seeks
a Court order dismissing any and all claims against Dr. Amelmah and Dr. Taher, and remanding

the action back to Supreme Court of the State of New York, County of Westchester, for further

brpeeplines against the remaining defendant(s). Defendants have not submitted any opposition.

l2ore |

Sn Based on the foregoing, it is hereby ORDERED, that:

KS a. All claims asserted against defendants Dr. Amelmah and Dr. Taher are deemed

\
ral
Lo

pad
pod

3:

 

dismissed; and

1.

 
b. Pursuant to 28 U.S.C. § 1447 (b) and (c), the instant action is remanded back to
Supreme Court of the State of New York, County of Westchester, for further
proceeding.

The Clerk of the Court is respectfully directed to remand this matter and to close the case.

Dated: Marchi9,2020 SO ORDERED:
White Plains, New York ——-

wn a

 

 
